ON MOTION FOR REHEARING.
Bloodwortii, J.
A motion for a rehearing was made upon the grounds that the court had overlooked certain principles and decisions relative to the admission of evidence and to the charge of the court. None of these were overlooked. The 5th headnote in this case is: “The verdict was demanded by the evidence.” In Hager v. State, 71 Ga. 167, Chief Justice Jackson said: “The evidence is overwhelming that the defendant is guiltjr, and where such is the case, even errors in the admission or rejection of testimony, or in the charge of the court, will not operate so as to require a new trial.” In Belton v. State, 21 Ga. App. 794 (5) (95 S. E. 299), citing a number of eases to support the proposition, this court held: “Where the evidence demands a verdict, an error in the charge will not require tlie grant of a new trial.” Even should we concede, which we do not, that the court erred in the admission o£ the evidence complained of and in giving to the jury that portion of the charge discussed in the motion for a *153rehearing, it is well settled that before a new trial should be granted because of alleged errors in the trial, not only error but injury must be shown. This has not been done.

Motion denied.


Broyles, C. J., and Luke, J., concur.